Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Daniel E. Heily, Warren Heily, and C.M. Welch appeal the district court’s order dismissing their civil action. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Heily v. Woodcrest Properties, No. 5:10-cv-00094-gec (W.D.Va. Dec. 16, 2010). We deny Appellants’ motions to strike Appellees’ brief and to recuse their attorney. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.